Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-5 and 13-15) in the reply filed on 01/28/2022 is acknowledged. Claims 6-12 and 16-19 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitations "the slurry" in line 2 and “the contents” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claims 13-15 depend on claim 2 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg et al. (US 2016/0115290) in view of Ong et al. (US 2013/0280364).
Regarding claim 1, Svedberg discloses that, as illustrated in Fig. 1, device for expanding unexpanded, thermally expandable, thermoplastic microspheres, comprising:
a heating zone (Fig. 1, item 4) having an inlet (Fig. 1, item 10), and an outlet (Fig. 1, item 8),
a pump (Fig. 1, item 1; [0049]) upstream of and in fluid communication with the heating zone, and capable of generating above-atmospheric pressure in the heating zone; and,
an element ([0026]) for heating the heating zone.
Svedberg discloses a heating zone. Svedberg also discloses the same element 8 like Applicant. Thus, Svedberg discloses an expansion zone 8. However, Svedberg does not disclose the detailed structure (such as an inlet or an outlet) of the expansion zone. In the same field endeavor, expandable microspheres, Ong discloses: 
an expansion zone (Fig. 1, the transition portion from the item 18 (treatment zone) to the back pressure generator 20; [0049]) with an inlet and an outlet (as shown in Fig. 1), the inlet of the expansion zone being connected to the outlet of the heating zone (Fig. 1, item 24 (conduit junction) and the most portion of the treatment zone 18; [0047]) in such a way that a pressure drop is created, such that the expansion zone is at a lower pressure than the heating zone, and 

Thus, it is understandable that without the back-pressure generator the pressure drop through the outlet of the expansion zone may be fixed. Adding the back-pressure generator, the variable counter pressure in the expansion zone is achievable. The back pressure generator is capable of restricting and/or controlling the flow of the fluid material and steam through the treatment zone, to ensure that the temperature and pressure within the treatment zone are sufficient to provide enough of a pressure drop to allow the expandable polymeric microspheres to expand to a desired degree upon exiting the back pressure generator ([0025], lines 1-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Svedberg to incorporate the teachings of Ong to provide the expansion zone having a back-pressure generator capable of increasing pressure in the treatment zone. Doing so would be possible to expand polymer microspheres when the fluid material exits the treatment zone and results in rapid expansion of the expandable polymeric microspheres, as recognized by Ong ([0018], [0022], and [0025]).
Regarding claim 2, Svedberg discloses that, as illustrated in Fig. 1, in the device an element for heating a slurry (ABSTRACT) is configured to heat contents of the heating zone without direct contact with any fluid heat transfer medium ([0026]; e.g., microwave).
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Svedberg et al. and Ong et al. as applied to claims 1 and 2.
Regarding claims 3-5 and 13-15, the combination discloses the device for expanding polymer microspheres having a back-pressure generator. However, the combination does not explicitly disclose that the back-pressure generator is a flow restriction adjuster. In the same field of endeavor, expandable polymer particles, Craig discloses that, as illustrated in Fig., 42 is a construction which defines the orifice through which the atomizing gas and molten polymer stream pass (col. 6, litem 55-57). Thus, Craig discloses that, the back-pressure generator is a flow restriction adjuster (Fig. 1, item 42) placed in or after the outlet of the expansion zone. Craig discloses that 83 represents a co-extensive construction in which is contained a tubular conduit 71 through which the molten polymer stream 26 is conveyed to atomizing zone 69 (col. 6, lines 52-55). Craig discloses that accompanying the drop in pressure experienced by atomizing gas 17 is adiabatic cooling of both the atomizing gas and the polymer particles (col. 6, lines 65-67 and col. 7, line 1). Thus, Craig discloses that, in the device the expansion zone (Fig. 1, item 69) is connected to a downstream outlet pipe (Fig. 1, item 71) and the outlet pipe flows into a downstream distribution pipe (as shown in Fig. 1) through a connection (Fig. 1, item 69), the distribution pipe also having an inlet for cooling medium (Fig. 1, item 17), upstream of the connection. Craig discloses that the back-pressure generator comprises a flow adjuster for the flow of cooling medium through the distribution pipe.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Craig to provide that the back-pressure generator is a flow restriction adjuster providing a cooling medium. Doing so would be possible to expand polymer microspheres more effectively, as recognized by Craig (col. 3, lines 41-45).   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742